NUMBER 13-14-00335-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


BENNY TORRES MEDRANO,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

      Counsel for appellant, A. Ricardo Flores, filed a motion to withdraw as appointed

counsel in this cause which was granted by the trial court on June 25, 2014. Because

the record fails to indicate whether appellant is entitled to appointed counsel on appeal,

we ABATE and REMAND this cause as follows.
       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; and (2) whether appellant is indigent and

entitled to court-appointed counsel, and if so, whether appellant waives his right to court-

appointed counsel and elects to proceed pro se.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in an order appointing counsel.       If the trial court determines that appellant

waives his right to counsel and elects to proceed pro se, the court shall enter an order to

that effect.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of July, 2014.

                                              2